                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

JOHN DOE,                           :
                  Plaintiff,        :
                                    :
            v.                      :                       No. 5:19-cv-05885
                                    :
LOUIS DEJOY, POSTMASTER             :
GENERAL, and the U.S. POSTAL        :
SERVICE,                            :
                  Defendants.       :
____________________________________

                                           ORDER
       AND NOW, this 4th day of November, 2020, upon consideration of USPS’s motion to
dismiss the Second Amended Complaint, see ECF No. 31, and Doe’s opposition thereto, and for
the reasons set forth in the Opinion issued this date, IT IS HEREBY ORDERED THAT:
       1.     USPS’s motion to dismiss, ECF No. 31, is DENIED.
       2.     The parties have until December 4, 2020, to engage in discovery solely as to the
              issue of Doe’s actual or constructive notice of the existence of the relevant 45-day
              limitations period as set forth in 29 C.F.R. § 1614.105(a)(1).
       3.     By December 11, 2020, the parties shall notify the Court in writing as to whether
              USPS intends to file a motion for summary judgment limited to the issue of Doe’s
              notice of the limitations period. If USPS intends to move for summary judgment
              on this basis, the parties’ joint written submission shall also include a proposed
              briefing schedule. If USPS does not intend to move for summary judgment, the
              Court will issue a further Order setting a Rule 16 conference and other deadlines.



                                                      BY THE COURT:


                                                    /s/ Joseph F. Leeson, Jr.___________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge


                                                1
                                             110320
